Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on June 23, 2022, have been carefully considered.  No claims have been canceled or added; claims 11-26 remain presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on October 1, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ aforementioned amendments:
	a. The objection to the disclosure;
	b. The objection to claims 22, 13-16, 19, 20, and 24 for the informalities therein; and
	c. The 35 U.S.C. 112(b)/(pre-AIA ), second paragraph, rejection of claims 15-20 and 26.

Allowable Subject Matter
Claims 11-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed method for preparing a pure phase έ/έ’ iron carbide catalyst, wherein a nanometer iron powder (or a nanometer powder iron compound capable of obtaining the nanometer iron powder) through in-situ reduction and H2 is subjected to a surface purification treatment, followed by pretreating the obtained material with H2 and CO at a temperature of 80-180°, wherein the molar ratio of H2/CO is (1.2-2.8):1, followed by carrying out carbide preparation with H2 and CO at  a temperature of 180-280°C, wherein the molar ratio of H2/CO is (1.0-3.0):1.
While the preparation of iron carbides via treatment with carbon monoxide and hydrogen is known in the art, Applicants’ claimed method, especially the treatment with hydrogen and carbon monoxide at two different temperature ranges and two different molar ratios of hydrogen to carbon monoxide.
Exemplary prior art includes:
Cohn et al. (U. S. Patent No. 2,535,042), which teaches the preparation of iron carbides (cementite), wherein iron is carburized with a carboniferous gas (e.g., carbon monoxide and gaseous hydrocarbons such as methane, ethane, propane, butane, etc.) at a temperature of 100-350°C, discontinuing the carburization before the atom ratio of carbon to iron reaches 1:2, and then annealing the carburized iron at a temperature of from 250-700°C, to convert at least a portion of the iron carbides present in the carburized iron to cementite (col. 3, line 5 to col. 4, line 5).  In an embodiment, a fused iron oxide is initially reduced in a stream of hydrogen at 450°C  for about 82 hours, to reduce the iron oxide to metallic iron, which is then carburized at 240°C  in a stream of carbon monoxide for one hour.  The partially carburized mass is then heated in an inert atmosphere to 578°C for about 12 minutes and then cooled.  See Example 1 of Cohn et al.  Cohn et al. do not teach or suggest the employment of hydrogen in combination with carbon monoxide, as required by and recited in the instant claims.
Gray et al. (U. S. Patent No. 3,885,023), which teaches the preparation of iron carbide by reducing iron oxide in the presence of carbon monoxide at temperatures ranging from 500-550°C (Abstract).  While this reference teaches the feasibility in introducing iron oxide into a reactor, and pretreating the iron oxide with air prior to introduction of carbon monoxide,  the preparation disclosed by Gray et al. requires that the carbon monoxide is “essentially pure” (col. 2, lines 11-64).  Gray et al. do not teach or suggest the employment of hydrogen in Patentees’ preparation.
Mayer (U. S. Patent No. 2,562,806), which teaches the carbiding of iron-based catalysts by treatment with carbon monoxide and hydrogen for a time sufficient to convert some of the catalysts to carbides of iron; the reaction temperature for such conversion is between about 500° and 800°F (260-426.67°C, which is outside the temperature range of "80-180°C” in step (2) of Applicants’ claim 11, but overlaps the temperature range of "180-280°C" in step (3) of Applicants’ claim 11).
	Stelling et al. (U. S. Patent No. 2,780,537), which teaches the preparation of iron carbides by adding iron oxides to beds already containing a large proportion of iron carbide, and the mixture thereof is treated with carbon monoxide and hydrogen at a temperature within the range of 400°C-900°C, which is outside the respectively claimed temperature ranges of “80-180°C” and “180-280°C” in Applicants’ claim 11.
Tomiku et al. (U. S. Patent No. 5,552,073), which teach the treatment of iron to form iron carbide, wherein iron oxide or iron oxyhydroxide is first reduced with hydrogen, then treated with reducing and carbonizing agent (e.g., hydrogen/carbon monoxide), and optionally a reducing agent (hydrogen).  This reference does not teach or suggest the steps of two separate treatments with hydrogen/carbon monoxide, each at respectively different temperatures and molar ratios.  See, for example, Example 1 or Example 2 of Tomiku et al., which discloses a volume ratio of carbon monoxide and hydrogen of 1:4, the inverse of which (hydrogen to carbon monoxide volume ratio of 4:1) exceeds the H2/CO ratios of claim 11’s (1.2-2.8):1 and (1.0-3.0):1.
Hayashi et al. (U. S. Patent No. 6,004,373), which teaches production of iron carbide by bringing iron ore into contact with a reducing gas containing hydrogen and a carbon compound, with the participation of a sulfur component (Abstract).
Okamura et al. (U. S. Patent No. 4,842,759), which teaches the production of acicular particles of iron carbide by contacting acicular iron oxyhydroxide or acicular iron oxide with a mixture of CO and H2 (col. 3, lines 48-51).  This reference does not teach or suggest steps (2) and (3) of Applicants’ claim 11, regarding the treatment of the iron oxyhydroxide or iron oxide with CO and H2 at two respectively separate temperatures and molar ratios.
Kharas (U. S. Patent No. 8,809,225), which teaches the preparation of an activated iron-base Fischer-Tropsch catalyst, wherein a precipitated catalyst comprising oxides including at least iron oxide is provided, and activated by exposing the precipitated catalyst to an activation gas (e.g., a mixture of hydrogen and carbon monoxide), and increasing the temperature from a first temperature to a second temperature (col. 3, line 6 to col. 4, line 11).  The first temperature range is from 210-250°C (which is too low for step (2) in claim 11); the second temperature range is from 250-290°C (overlaps temperature range in step (3) in claim 11).  Kharas does not teach or suggest an initial step of contacting the precipitated catalyst with hydrogen prior to the activation, as recited in step (1) of Applicants’ claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 7, 2022